In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-375 CV

____________________


IN RE BARRY DWAYNE MINNFEE

 


Original Proceeding 



MEMORANDUM OPINION

	Barry Dwayne Minnfee filed a petition for writ of mandamus through which he seeks
to compel the trial court to grant permission for Minnfee to file a suit notwithstanding his
status as a vexatious litigant.  See Tex. Civ. Prac. & Rem. Code Ann. § 11.102 (Vernon
2002).
	To obtain mandamus relief, a relator must show both that the trial court clearly abused
its discretion and that the relator has no adequate remedy by appeal.  In re Prudential Ins. Co.
of Am., 148 S.W.3d 124, 135-36 (Tex. 2004).  The relator has not established that the trial
court abused its discretion in refusing to grant leave to file the petition submitted by Minnfee. 
Accordingly, the petition for writ of mandamus is denied.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered October 23, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.